DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 was filed after the mailing date of the Non-Final Rejection on 03/04/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,558,873 in view of Yalla, 2018/0164107 A1; and US Wada, US 2017/0115480 A1, respectively. See the table below.
Although the instant application claims a trigger, it is patentably indistinct from “making a determination.” Additionally, Wada suggests a wiper 
16/741,447
10,558,873
21. A method comprising:
detecting, by a computing system, 
a trigger to adjust a light-control feature, 





wherein the light-control feature is configured to adjust an extent of external light encountered by an image capture device coupled to a vehicle, 


wherein detecting the trigger comprises 
in response to detecting the trigger, making an adjustment of the light-control feature to
reduce the extent of external light encountered by the image capture device; and

operating the vehicle based at least on image data generated by the image capture device.

determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time;
1. A method comprising: 
making a determination, by a computing system, that quality of image data generated by an image capture device is or is expected to be lower than a threshold quality due to external light encountered or expected to be encountered by the image capture device, wherein the image capture device is coupled to a vehicle, and wherein the vehicle includes a light-control feature that is adjustable to control an extent of external light encountered by the image capture device; 

in response to the determination, making an adjustment, by the computing system, to the light-control feature to control the extent of external light encountered or expected to be encountered by the image capture device; and 

operating the vehicle based at least on image data generated by the image capture device.



Yalla suggests determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time (identifying one or more glare-prone portions of a first route in which the sun is predicted to degrade visibility of an environment outside of the vehicle. The prediction is based on at least sun position information and predicted position and orientation of the vehicle along the first route; 0004).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of the instant application, with the position (e.g., location and/or orientation) of the autonomous vehicle as suggested by Yalla. The motivation would be to avoid a location where glare is likely to be problematic. Yalla at Abstract.

27. (New) The method of claim 21, wherein the light-control feature comprises a wiper.
Wada suggests wherein the light-control feature comprises a wiper (wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33; 0065).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of instant application in view of Yalla, with the wiper as suggested by Wada. The motivation would be to block the sun from the camera. Wada at ¶0065.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 31-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ion et al., (U.S. Patent Application Publication No. 2018/0091717 A1), hereinafter (“Ion”), as cited on applicant’s IDS, and further in view of Yalla et al., (U.S. Patent Application Publication No. 2018/0164107 A1), hereinafter (“Yalla”).

Regarding claim 21, Ion discloses a method (methods; ¶0004), comprising: 
detecting, by a computing system (ECU 134 can be coupled to a central processing unit (CPU) 300; 0050; Fig. 3), a trigger (image information of step 904; Fig. 9) to adjust a light-control feature, wherein the light-control feature is configured to adjust an extent of external light (at step 904, the captured image can be analyzed. For example, an image can be analyzed by ECU 134 and/or CPU 300. In some embodiments, image information, for example, light intensity and light direction/angle, can be analyzed. In some embodiments, at step 906, one or more light blocking elements can be adjusted. For example, one or more internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted based on the image analysis) encountered by an image capture device coupled to a vehicle (a vehicle can include a vision system having at least one camera; 0011), wherein detecting the trigger comprises determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time (a vehicle changes its direction of travel; 0055 [inherently has a location to determine a change in the direction of travel]);
in response to detecting the trigger, making an adjustment of the light-control feature to reduce the extent of external light encountered by the image capture device (ECU 134 can actuate one or more of the actuators 120 of the light blocking elements to regulate the light reaching image sensor 130; ¶0047 and Fig. 9); and
operating the vehicle based at least on image data generated by the image capture device (In some embodiments, upon analyzing the image at step 904, a vehicle action can be taken at step 908. For example, the vehicle can brake, accelerate, and/or turn; 0062 and Fig. 9and 37).
Additionally, Yalla suggests determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time (identifying one or more glare-prone portions of a first route in which the sun is predicted to degrade visibility of an environment outside of the vehicle. The prediction is based on at least sun position information and predicted position and orientation of the vehicle along the first route; 0004).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of Ion, with the position (e.g., location and/or orientation) of the autonomous vehicle as suggested by Yalla. The motivation would be to avoid a location where glare is likely to be problematic. Yalla at Abstract.
Regarding claim 22, Ion, further in view of Yalla, hereinafter (“Ion-Yalla”), suggest all the limitations and motivation of claim 21, as discussed above. Yalla also suggests wherein the computer system has access to a list of designated locations (identifying one or more glare-prone portions of a first route [i.e., designated locations]; 0004), wherein detecting the trigger comprises determining that the location of the vehicle corresponds to one of the designated locations (the identified glare-prone areas that are determined to be likely to degrade visibility of an environment outside of the vehicle; 0004).
Regarding claim 23, Ion-Yalla suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests wherein detecting the trigger comprises determining that the location of the vehicle corresponds to an intersection (ECU 134 can employ detection algorithms for objects, for example, trees, vehicles, traffic signals [i.e., an intersection], etc.; 0047).
Regarding claim 24, Ion-Yalla suggest all the limitations and motivation of claim 21, as discussed above. Yalla also suggests wherein detecting the trigger comprises determining that the expected location of the vehicle at the future time is a location in which the sun is expected to be within a field of view of the image capture device (identifying one or more glare-prone portions of a first route in which the sun is predicted to degrade visibility of an environment outside of the vehicle. The prediction is based on at least sun position information and predicted position and orientation of the vehicle along the first route; 0004).
Regarding claim 25, Ion-Yalla suggest all the limitations and motivation of claim 21, as discussed above. Yalla also suggests wherein detecting the trigger comprises determining that the expected location of the vehicle at the future time is a location in which the sun is likely to be proximate to an object from a perspective of the image capture device (scene 400 can include a light source (e.g., sun 402), the sky 404, the horizon line 406, and/or the roadway 408.  Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system; 0051 and Figs. 4A-C).
Regarding claim 26, Ion-Yalla suggest all the limitations and motivation of claim 25, as discussed above. Yalla also suggests wherein the object is a traffic signal (scene 400 can include a light source (e.g., sun 402), the sky 404, the horizon line 406, and/or the roadway 408.  Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system; 0051 and Figs. 4A-C).
Regarding claim 31, Ion-Yalla suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests wherein the light-control feature comprises a lightcontrol device having adjustable light transmission properties (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 32, Ion-Yalla suggest all the limitations and motivation of claim 31, as discussed above. Ion also suggests wherein the light-control device is an electrochromic device (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 33, Ion discloses a vehicle (vehicle; 0037 and Fig. 7) comprising:
an image capture device (FIG. 1 illustrates camera 100);
a light-control feature configured to adjust an extent of external light encountered by the image capture device (Camera 100 can include one or more light blocking elements; 0037); and
a computing system configured to perform operations comprising (ECU 134 can be coupled to a central processing unit (CPU) 300; 0050; Fig. 3):
detecting a trigger (image information of step 904; Fig. 9) to adjust the light-control feature (at step 904, the captured image can be analyzed. For example, an image can be analyzed by ECU 134 and/or CPU 300. In some embodiments, image information, for example, light intensity and light direction/angle, can be analyzed. In some embodiments, at step 906, one or more light blocking elements can be adjusted. For example, one or more internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted based on the image analysis), wherein detecting the trigger comprises determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time (a vehicle changes its direction of travel; 0055 [inherently has a location to determine a change in the direction of travel]);
in response to detecting the trigger, making an adjustment of the light-control feature to reduce the extent of external light encountered by the image capture device (ECU 134 can actuate one or more of the actuators 120 of the light blocking elements to regulate the light reaching image sensor 130; ¶0047 and Fig. 9);  and
operating the vehicle based at least on image data generated by the image capture device (In some embodiments, upon analyzing the image at step 904, a vehicle action can be taken at step 908. For example, the vehicle can brake, accelerate, and/or turn; 0062 and Fig. 9 and 37).
Additionally, Yalla suggests determining at least one of (i) a location of the vehicle or (ii) an expected location of the vehicle at a future time (identifying one or more glare-prone portions of a first route in which the sun is predicted to degrade visibility of an environment outside of the vehicle. The prediction is based on at least sun position information and predicted position and orientation of the vehicle along the first route; 0004).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of Ion, with the position (e.g., location and/or orientation) of the autonomous vehicle as suggested by Yalla. The motivation would be to avoid a location where glare is likely to be problematic. Yalla at Abstract.
Regarding claim 34, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. Yalla also suggests wherein the computer system has access to a list of designated locations (identifying one or more glare-prone portions of a first route [i.e., designated locations]; 0004), wherein detecting the trigger comprises determining that the location of the vehicle corresponds to one of the designated locations (the identified glare-prone areas that are determined to be likely to degrade visibility of an environment outside of the vehicle; 0004).
Regarding claim 35, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. Ion also suggests wherein detecting the trigger comprises determining that the location of the vehicle corresponds to an intersection (ECU 134 can employ detection algorithms for objects, for example, trees, vehicles, traffic signals [i.e., an intersection], etc.; 0047).
Regarding claim 36, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. Yalla also suggests wherein detecting the trigger comprises determining that the expected location of the vehicle at the future time is a location in which the sun is expected to be within a field of view of the image capture device (identifying one or more glare-prone portions of a first route in which the sun is predicted to degrade visibility of an environment outside of the vehicle. The prediction is based on at least sun position information and predicted position and orientation of the vehicle along the first route; 0004).
Regarding claim 37, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. Yalla also suggests wherein detecting the trigger comprises determining that the expected location of the vehicle at the future time is a location in which the sun is likely to be proximate to an object from a perspective of the image capture device (scene 400 can include a light source (e.g., sun 402), the sky 404, the horizon line 406, and/or the roadway 408.  Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system; 0051 and Figs. 4A-C).
Regarding claim 39, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. Ion also suggests wherein the light-control feature comprises a lightcontrol device having adjustable light transmission properties (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 40, Ion-Yalla suggest all the limitations and motivation of claim 39, as discussed above. Ion also suggests wherein the light-control device is an electrochromic device (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).

Claims 27-30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ion-Yalla, and further in view of Wada et al., (U.S. Patent Application Publication No. 2017/0115480 A1), hereinafter (“Wada”).
Regarding claim 27, Ion-Yalla suggest all the limitations and motivation of claim 21, as discussed above. However, Ion-Yalla do not explicitly disclose wherein the light-control feature comprises a wiper.
Wada suggests wherein the light-control feature comprises a wiper (wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33; 0065).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of Ion-Yalla, with the wiper as suggested by Wada. The motivation would be to block the sun from the camera. Wada at ¶0065.
Regarding claim 28, Ion-Yalla, further in view of Wada, hereinafter (“Ion-Yalla-Wada”), suggest all the limitations and motivation of claim 27, as discussed above. Wada also suggests wherein making the adjustment of the light-control feature to reduce the extent of external light encountered by the image capture device comprises: adjusting a position of the wiper relative to a field of view of the image capture device and relative to a light source (During the non-illumination period of illumination device 59, wiper 41 may be disposed between camera front glass 33 and illumination device 59. In this case, wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33 as a substitute of removed side surface light-shielding plate 55; 0065).
Regarding claim 29, Ion-Yalla-Wada suggest all the limitations and motivation of claim 28, as discussed above. Wada also suggests wherein adjusting the position of the wiper comprises adjusting the position of the wiper to block at least a portion of the light source in the field of view of the image capture device (During the non-illumination period of illumination device 59, wiper 41 may be disposed between camera front glass 33 and illumination device 59. In this case, wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33 as a substitute of removed side surface light-shielding plate 55; 0065).
Regarding claim 30, Ion-Yalla-Wada suggest all the limitations and motivation of claim 28, as discussed above. Wada also suggests wherein the light source is the sun (wiper 41 can block, for example, sunlight; 0065).
Regarding claim 38, Ion-Yalla suggest all the limitations and motivation of claim 33, as discussed above. However, Ion-Yalla do not explicitly disclose wherein the light-control feature comprises a wiper.
Wada suggests wherein the light-control feature comprises a wiper (wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33; 0065).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling vehicle of Ion-Yalla, with the wiper as suggested by Wada. The motivation would be to block the sun from the camera. Wada at ¶0065.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/Alison Slater/Primary Examiner, Art Unit 2487